Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This Office Action is in response to the Amendment After Non-Final Rejection filed 02/28/2022.  Claims 1, 2, 10, 15, 21-26 and 28 are pending and have been examined.
Response to Arguments
Applicant's arguments filed 02/28/2022 have been fully considered but they are not persuasive. 
In response to applicant’s argument that the combination of Walter (US 2006/0294565) and Crosby (US 2012/0290748) does not disclose “a conversion device plugged directly into the streaming device via a USB port of the streaming device,” the examiner respectfully disagrees.  Walter discloses security module card 147, which performs the claimed functions of the conversion device, is a modular card connected to the television 100 via a PCI connection ([0018]).  Crosby discloses modular cards can be connected to computing devices via PCI or USB interfaces ([0035]-[0037]).  The combination results in the security module card 147 of Walter being connected to the television 100 using a USB interface as taught by Crosby to achieve the predictable result of establishing a communication channel.  One cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly 
Claims 1, 2, 10, 21, 23-26 and 28 are rejected under 35 U.S.C. 103 as being unpatentable over Walter (US 2006/0294565) in view of Crosby et al. (US 2012/0290748), herein Crosby.
Consider claim 1, Walter clearly teaches a security system (Fig. 1), comprising:

a security panel; (Legacy alarm panel, [0003], [0017], [0023])

a sensor suite in communication with the security panel, the sensor suite associated with home automation; (Alarm sensors and premises generation module 506 generate premises diagram presentation GUI, [0033], [0034].)

a streaming device remote from the security panel and further comprising an existing remote control of the streaming device; (Networked television 100 receives remote control signals from remote control 108 and legacy alarm panel signals via security monitoring modular card 147, [0016]-[0018], [0034].) and

a conversion device plugged directly into the streaming device via a port of the streaming device, (Security monitoring modular card 147 is connected to television 100 via standard architecture including PCI, [0018].) the conversion device in communication with the sensor suite via the security panel to permit the sensor suite to have direct communication with the streaming device, (Security monitoring modular card 147 communicates with the sensors via the legacy alarm panel interface 158 to provide sensor information to the television 100, [0023].) the streaming device is operable as a security panel interface to control the security system by communicating with the sensor suite via the conversion device such that the existing remote control of the streaming device provides for navigation between features of the security panel such that the streaming device is operable as an interface to control the security system. (Figs. 6 and 7: The television 100 displays GUIs 600 and 700 which allow the user to control the security system using the remote control and security monitoring modular card 147, [0032]-[0035].)



In an analogous art, Crosby, which discloses a system for digital content delivery, clearly teaches a device plugged directly into the streaming device via a USB port of the streaming device. (Modular devices are attached to a media device using PCI or USB interfaces, [0035]-[0037].)

Therefore, before the effective filing date of the claimed invention, it would have been obvious to one with ordinary skill in the art to modify the system of Walter by a device plugged directly into the streaming device via a USB port of the streaming device, as taught by Crosby, to achieve the predictable result of establishing a communication channel between the television and modular unit.

Consider claim 2, Walter combined with Crosby clearly teaches the security panel is a fixture. ([0003] Walter)

Consider claim 10, Walter combined with Crosby clearly teaches the streaming device is a television. (Networked television 100, [0016] Walter)

Consider claim 21, Walter combined with Crosby clearly teaches the streaming device provides a graphical user interface. (Figs. 6 and 7, [0034], [0035] Walter)

Consider claim 23, Walter combined with Crosby clearly teaches the security panel comprises a communications module that is operable to connect with an interface and communicate with the streaming device. (Television 100 communicates with the alarm panel via legacy alarm panel interface 158, [0023] Walter.)

Consider claim 24, Walter combined with Crosby clearly teaches the home automation comprises at least one of a security sensor, ([0033] Walter) a sensor associated with house lighting, and a sensor associated with a thermostat.

Consider claim 25, Walter combined with Crosby clearly teaches the streaming device is configured as a client to the security panel and video streaming of a cameras of the sensor suite can be viewed on the streaming device. (Video captured by security cameras is provided to the television 100 by the legacy alarm panel, [0037], [0042].)

Consider claim 26, Walter combined with Crosby clearly teaches the streaming device present a graphical user interface to view and control security panel functionalities. (Figs. 6 and 7, [0034], [0035] Walter)

claim 28, Walter combined with Crosby clearly teaches the conversion device is in wireless communication with the sensor suite via the security panel to permit the sensor suite to have direct communication with the streaming device. (Sensors may wirelessly communicate with the alarm panel, [0033] Walter.)

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Walter (US 2006/0294565) in view of Crosby et al. (US 2012/0290748) in view of Baum et al. (US 2009/0070477), herein Baum.
Consider claim 15, Walter clearly teaches a method of operating a security system (Fig. 8), the method comprising:

plugging a conversion device directly into a streaming device via a USB port, (Security monitoring modular card 147 is connected to television 100 via standard architecture including PCI, [0018].) the conversion device permitting a sensor suite associated with home automation to have direct communication with the streaming device, (Security monitoring modular card 147 communicates with the sensors via the legacy alarm panel interface 158 to provide sensor information to the television 100, [0023].) the streaming device operable as an interface to control the security system by communicating with the sensor suite through the security panel via the conversion device such that applications on the streaming device are utilizable to exchange security panel protocol between the streaming device and the security panel, the streaming device operable to present a graphical user interface to view and control security panel functionalities using an existing remote control of the streaming device. (Figs. 6 and 7: The television 100 displays GUIs 600 and 700 which allow the user to control the security system using the remote control and security monitoring modular card 147 through legacy alarm interface 158, [0032]-[0035].) 

However, Walter does not explicitly teach plugging a device directly into a streaming device via a USB port.

In an analogous art, Crosby, which discloses a system for digital content delivery, clearly teaches plugging a device directly into a streaming device via a USB port. (Modular devices are attached to a media device using PCI or USB interfaces, [0035]-[0037].)

Therefore, before the effective filing date of the claimed invention, it would have been obvious to one with ordinary skill in the art to modify the system of Walter 

However, Walter combined with Crosby does not explicitly teach securely exchange security panel protocol between the device and the security panel.

In an analogous art, Baum, which discloses a system for an integrated security system, clearly teaches securely exchange security panel protocol between the device and the security panel. (Security panels 256 utilize encrypted communications, [0177].)

Therefore, before the effective filing date of the claimed invention, it would have been obvious to one with ordinary skill in the art to modify the system of Walter combined with Crosby by securely exchange security panel protocol between the device and the security panel, as taught by Baum, for the benefit of restricting access to sensitive information to authorized devices.
	
Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Walter (US 2006/0294565) in view of Crosby et al. (US 2012/0290748) in view of Chen et al. (US 9,258,593), herein Chen.
Consider claim 22, Walter combined with Crosby clearly teaches the streaming device.

However, Walter combined with Crosby does not explicitly teach the streaming device is an internet router.

In an analogous art, Chen, which discloses a system for content distribution, clearly teaches the streaming device is an internet router. (col. 11 lines 46-51)

Therefore, before the effective filing date of the claimed invention, it would have been obvious to one with ordinary skill in the art to modify the system of Walter combined with Crosby by the streaming device is an internet router, as taught by Chen, for the benefit of implementing the system using a variety of types of devices.

Conclusion
In the case of amending the claimed invention, applicant is respectfully requested to indicate the portion(s) of the specification which dictate(s) the structure relied on for 
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN R SCHNURR whose telephone number is (571)270-1458. The examiner can normally be reached M-F 6a-4p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Pendleton can be reached on (571)272-7527. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/JOHN R SCHNURR/           Primary Examiner, Art Unit 2425